3. Community Programme for Employment and Social Solidarity - Progress (
- Before the vote:
rapporteur. - (HU) I would like to say only a few words. On the one hand, I would like to say thank you for the assistance received from shadow rapporteurs during these very tough negotiations, for the assistance of the committee, and what is very important, for the assistance of the Spanish Presidency. When negotiations stalled, the Spanish Presidency put them back on track at the beginning of this year.
The compromise is essentially that the Council approved the text for the microfinance instrument adopted by Parliament at first reading, which was important for a quick launch. The other important part of the compromise is that EUR 60 million is reallocated from PROGRESS and EUR 40 million from the margin, while financing instruments of up to EUR 20 million can be reinstated in PROGRESS upon recommendation of the Commission. I would like to ask the Council to read the text of the communication made in this matter, and it would be important to publish this when the text of the agreement is published in the Official Journal.
We will have a very important crisis management tool in our hands. I would like to ask everybody to help ensure that this information reaches Member States, so that more people in difficulties can use this instrument to launch businesses. I can promise on behalf of both the committee and myself that I will monitor the launch and subsequent operation of the programme. We truly hope that it will be a success.
Vice-President of the Commission. - Mr President, I think it is important that, on behalf of the Commission, I make the following statement, which Parliament asked for.
The financial contribution from the European Union budget for the facility, for the period 1 January 2010 to 31 December 2013, has been set at EUR 100 million, to be partly financed by a reduction of EUR 60 million in the Progress programme. When presenting its draft budgets, the Commission will leave a sufficient unallocated margin under the expenditure ceiling of Heading 1a, whereby the budgetary authority - the Council and Parliament - may decide to increase the amount of the Progress programme by a maximum of EUR 20 million over the period 2011-2013, in conformity with point 37 of the Interinstitutional Agreement of 17 May 2006 on budgetary discipline and sound financial management.